Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the amendment filed 12/08/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/20/21 and 5/17/22 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 7-11, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lulic et al (US 2019/0318133).

Regarding claim 1, Lulic et al teaches a device (fig. 1), comprising: 
at least one processor (fig. 1 & fig. 4); 
a circuit that comprises a screw forming part of the circuit (par [0026], “formed in part by screw posts”); and
 storage accessible to the at least one processor and comprising instructions executable by the at least one processor (fig. 4, “NVM” & fig. 5) to: 
determine that the screw has been removed from the circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and 
based on the determination, take at least one action related to unauthorized access to the device (par [0006], lines 9-12, which discloses preventing device access upon tampering being detected). 
Regarding claim 5, Lulic et al teaches wherein the at least one action comprises encrypting a hard drive on the device (par [0032], lines 1-5, “built-in encryption capability”).

Regarding claim 7, Lulic et al teaches wherein the instructions are executable to: determine that screw has been removed from circuit based on detecting a state change in the circuit to incomplete (par [0023-0026], which discloses detecting several orientation changes to detect said tampering).

Regarding claim 8, Lulic et al teaches wherein the screw while forming part of the circuit couples at least one component other than the circuit to the device (fig. 1, fig. 4-5, and par [0026]).

Regarding claim 9, Lulic et al teaches wherein the at least one component comprises at least a portion of a housing of the device (fig. 2).

Regarding claim 10, Lulic et al teaches wherein the at least one component comprises a motherboard (par [0022], lines 1-5).
Regarding claim 11, Lulic et al teaches a method comprising: 
determining, at a device and using a processor (fig. 1 & 5), that a screw forming part of an electrical circuit within the device (par [0026], “formed in part by screw posts”) has been removed from the electrical circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and
and based on the determining, taking at least one action at the device related to the screw being removed (par [0006], lines 9-12, which discloses preventing device access upon tampering being detected), the at least one action taken using the processor (fig. 1, ‘102 & ‘106, “tamper response circuitry”).

Regarding claim 13, Lulic et al teaches wherein the predetermined storage location forms part of read-only memory (ROM) (par [0068], lines 6-8, “ROM”).

Regarding claim 18, Lulic et al teaches using an embedded controller within the device to determine that the screw has been removed from the electrical circuit (par [0026]), the embedded controller being different from a central processing unit (CPU) of the device, the embedded controller establishing the processor (par [0029] & [0036], “board controller”).

Regarding claim 19, Lulic et al teaches at least one computer readable storage medium (CRSM) that is not a transitory signal (fig. 1-2 & fig. 4-5), the computer readable storage medium comprising instructions executable by at least one processor (fig. 1-2 & fig. 4-5) to: 
determine, at a device, that a screw forming part of an electrical circuit within the device has been removed from the electrical circuit (fig. 4 & par [0026], which disclose issuing a tamper detection signal upon determining that a screw has been removed); and 
based on the determination, take at least one action at the device to indicate device tampering (fig. 1, ‘102 & ‘106, “tamper response circuitry” & par [0006], lines 9-12, which discloses preventing device access upon tampering being detected).

Regarding claim 20, Lulic et al teaches wherein the CRSM forms part of read-only memory (ROM) accessible to the at least one processor (par [0068], lines 6-8, “ROM”), and wherein the at least one processor comprises an embedded controller different from a central processing unit (CPU) of the device (par [0029] & [0036], “board controller”).


Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133) in view of Allen et al (US 2005/0088303).
	
Regarding claim 2, Lulic et al teaches the limitations of claim 1.
 Lulic et al does not explicitly teach wherein the at least one action comprises writing, to device memory, an indication that the screw has been removed from the circuit.
	However, Allen et al further teaches wherein the at least one action comprises writing, to device memory, an indication that the screw has been removed from the circuit (par [0017], lines 9-13, which discloses overwriting memory upon detecting removal of a screw).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Allen et al within the concept taught by Lulic et al, in order to improve upon corrective actions in the event that a tampering event has occurred on a particular device because implementing the memory overwrite upon a tampering even being detected (as disclosed in par [0017] of Allen et al) would provide Lulic et al with increased assurance that a tampering event hasn’t caused unwanted changes by unauthenticated threats because the overwrite disclosed by Allen et al destroys any potential confidential data upon a tampering event being detected, before the unauthenticated threat is able to access or changed said confidential data.

Regarding claim 12, Lulic et al teaches the limitations of claim 11.
 Lulic et al does not explicitly teach wherein the at least one action comprises writing, to a predetermined storage location, an indication that the screw has been removed.
	However, Allen et al further teaches wherein the at least one action comprises writing, to device memory, an indication that the screw has been removed from the circuit (par [0017], lines 9-13, which discloses overwriting memory upon detecting removal of a screw).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Allen et al within the concept taught by Lulic et al, in order to improve upon corrective actions in the event that a tampering event has occurred on a particular device because implementing the memory overwrite upon a tampering even being detected (as disclosed in par [0017] of Allen et al) would provide Lulic et al with increased assurance that a tampering event hasn’t caused unwanted changes by unauthenticated threats because the overwrite disclosed by Allen et al destroys any potential confidential data upon a tampering event being detected, before the unauthenticated threat is able to access or changed said confidential data.

8.	Claims 3-4, 6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133) in view of Nye et al (US 2017/0220014).
Regarding claim 3, Lulic et al teaches the limitations of claim 1.
Lulic et al does not explicitly teach wherein the at least one action comprises presenting, on a display, a graphical indication that the screw has been removed from the circuit.
However, Nye et al further teaches wherein the at least one action comprises presenting, on a display, a graphical indication that the screw has been removed from the circuit (fig. 1, par [0030], lines 13-16, and par [0067], lines 1-5, which disclose user devices receiving alerts notifying them that their devices have been tampered).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, in order to improve upon communication of detection of tamper-related events because incorporating the determining of whether or not a client’s device is being tampered with or determining that there was a valid reason for removal of a panel on the client’s device (as disclosed in par [0007], lines 12-15) in order to prevent the embodiment of Lulic et al from issuing false tampering alerts upon determining that the changes to the device do not qualify as tampering.

Regarding claim 4, Lulic et al teaches wherein the device is a first device (fig. 1, ‘100).
Lulic et al does not explicitly teach wherein the at least one action comprises transmitting a message to a second device that the screw has been removed from the circuit and wherein the second device is different from the first device.
However, Nye et al further teaches wherein the at least one action comprises transmitting a message to a second device that the screw has been removed from the circuit (fig. 1 & par [0030], lines 13-16, which disclose alerting users that the device has been tampered with); and wherein the second device is different from the first device (fig. 1, ‘124, ‘126, & ‘121).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, according to the motivation disclosed regarding claim 3. 

Regarding claim 6, Lulic et al teaches the limitations of claim 1.
Lulic et al does not explicitly teach wherein the at least one action comprises presenting, on a display, a graphical indication that the screw has been removed from the circuit.
However, Nye et al further teaches wherein the at least one action comprises presenting, on a display, a graphical indication that the screw has been removed from the circuit (fig. 1, par [0030], lines 13-16, par [0045], lines 8-10, and par [0067], lines 1-5, which disclose the user devices receiving messages on their device GUIs notifying them that their devices have been tampered).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, according to the motivation disclosed regarding claim 3. 

Regarding claim 14, Lulic et al teaches the limitations of claim 11.
Lulic et al does not explicitly teach wherein the ROM is electrically erasable programmable read-only memory (EEPROM).
However, Nye et al further teaches wherein the ROM is electrically erasable programmable read-only memory (EEPROM) (par [0100], “EEPROM”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, in order to improve upon communication of detection of tamper-related events because incorporating the determining of whether or not a client’s device is being tampered with or determining that there was a valid reason for removal of a panel on the client’s device (as disclosed in par [0007], lines 12-15) in order to prevent the embodiment of Lulic et al from issuing false tampering alerts upon determining that the changes to the device do not qualify as tampering.

Regarding claim 16, Lulic et al teaches the limitations of claim 11.
Lulic et al does not explicitly teach wherein the at least one action comprises transmitting a message to a registered user of the device that the device has been tampered with.
However, Nye et al further teaches wherein the at least one action comprises transmitting a message to a registered user of the device that the device has been tampered with (fig. 1 & par [0030], lines 13-16, which disclose alerting users that the device has been tampered with).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, according to the motivation disclosed regarding claim 14. 

Regarding claim 17, Lulic et al teaches the limitations of claim 11.
However, Nye et al further teaches wherein the at least one action comprises transmitting a message to a manufacturer or provider of the device that the device has been tampered with (par [0010], lines 5-9, which disclose notifying a service provider that the device has been tampered with via an initiated communication).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Nye et al within the concept taught by Lulic et al, according to the motivation disclosed regarding claim 14. 

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lulic et al (US 2019/0318133) in view of Allen et al (US 2005/0088303), further in view of Soffer (US 2016/0203343).
	
Regarding claim 15, Lulic et al and Allen et al teach the limitations of claim 12.
Lulic et al and Allen et al do not explicitly teach the limitations of claim 15.
However, Soffer further teaches wherein the predetermined storage location forms part of write-only memory (par [0216], “write-only secret memory”), data being writable to the write-only memory by an embedded controller that performs the determining step, the write-only memory not being readable by a central processing unit (CPU) (par [0219], “remote controller-indicator write-only secret memory”) in the device that is different from the embedded controller (par [0216], which discloses the security controller being implemented separate from write-only memory).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine Soffer within the teachings of Lulic et al and Allen et al, in order to improve system security of the embodiments of Lulic et al and Allen et al because the secret rotation (disclosed in par [0236], lines 1-10) would further detect attempts to tamper devices by requiring an extra level of user authentication to further prevent a user from tampering devices and remaining undetected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220618